DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Species 1 and claims 1-6 and 9-13 in the reply filed on 06/22/2022 is acknowledged.
Claims 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
 	Examiner withdrew claims 2-6 and 13 being drawn to a nonelected species. Claims 2 and 13 are related to an end piece(s) with a piece housing portion (210) including a back surface (21), a front surface (22) and a connecting portion (220), see Figs. 8-14.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Modaragamage (US Patent No. 9,152,129).
Regarding claim 1, Modaragamage discloses a band device including an annular band portion that forms a hollow portion (see annotated Fig. 4), 
wherein the band portion includes: 
a sensor module (32) (see Fig. 2); and 
an engaging portion detachably engaged with end pieces to which a watch head is attached (see annotated Fig. 4).  
Regarding claim 9, Modaragamage discloses, 
wherein the sensor module (32) includes a pulse sensor (heart rate sensor) (see Fig. 2 and annotated Fig. 4), 
the band portion includes a buckle portion including a central blade, a first movable blade, and a second movable blade (see annotated Figs. 4 and 6), 
the first movable blade is connected to one end of the central blade, and is folded on one end side of the central blade (see annotated Figs. 4 and 6), 
the second movable blade is connected to another end of the central blade, and is folded on another end side of the central blade (see annotated Figs. 4 and 6), and 
the pulse sensor (heart rate sensor) is disposed at an interval portion between the first movable blade and the second movable blade folded on the central blade (see Fig. 2 and annotated Fig. 4).  
Regarding claim 10, Modaragamage discloses, wherein the band device further comprises the end pieces (see annotated Fig. 4).  
Regarding claim 11, Modaragamage discloses, wherein the band device further comprises the watch head (see annotated Fig. 4).  
Regarding claim 12, Modaragamage discloses a wristwatch comprising: 
a band portion including a sensor module (32) (see Fig. 2 and annotated Fig. 4); 
end pieces attachable to and detachable from the band portion (see annotated Fig. 4); and 
a watch head attached to the end pieces (see annotated Fig. 4).  


    PNG
    media_image1.png
    425
    612
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    333
    567
    media_image2.png
    Greyscale


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677


/Robert Sandy/Primary Examiner, Art Unit 3677